10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

STEVEN W WOLSIEFFER,
Case No. 3:20-cv-06237-MJP-TLF

Petitioner,
V. ORDER

STATE OF WASHINGTON,

Respondent.

 

 

 

 

The Court, having reviewed the report and recommendation, the petition for writ
of federal habeas corpus relief and the remaining record, hereby finds and ORDERS:

(1) the Magistrate Judge’s report and recommendation is approved and
adopted;

(2) petitioner's federal habeas corpus petition is dismissed without prejudice;

(3) petitioner is denied a certificate of appealability; and

(4) the Clerk is directed to send copies of this Order to petitioner, to
Magistrate Judge Theresa L. Fricke and to any other party that has
appeared in this action.

Dated this 8th day of June, 2021.

Marsha J. Pechmian”
United States District Judge

ORDER - 1

 
